DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a composition comprising at least one microorganism from a family of Veillonellaceae or Intrasporangiaceae or Lachnospiraceae or Ruminococcaceae or Streptococcaccaceae or Erysipelotrichacease or Prevotellaceae or Clostridiaceae or Coriobacteriaceae or S24-7 and combination thereof, classified in C12N 1/00.
II. Claims 5-10, drawn to a method of reducing incidence of or severity of clinical signs associated with or caused by a pathogen comprising administering a composition, classified in A61K 35/66.
III. Claims 11-15, drawn to a method of increasing the rate of weight gain in an animal, classified in A61K 35/742.
IV. Claims 16-20, drawn to a composition comprising at least one bacterial species of Bacillus sp, Clostridium sp, Escherichia sp, Staphylococcus sp., Shigella, sp, Enterococcus sp., Streptococcus sp., Lactobacillus sp., Bifidobacterium sp., Actinomyces sp. and any combination thereof, classified in C12N 1/20.
The inventions are independent or distinct, each from the other because:
Inventions I and IV are directed to related compositions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different have a materially different design and can be mutually exclusive because Group I includes families of bacteria of which do not include the species of bacteria as required of Group IV; and thus have two way  distinctness each from the other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related methods comprising administering a composition of Group I or of Group IV. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation, function or effect because Group II requires reducing incidence of clinical signs of an infection and Group III requires increasing weight gain in an animal.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  There is two way distinctness between Group II and Group III, therefore.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as increasing weight of an animal.  Hence there is one way distinctness between Group I and Group II.
Inventions IV and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as reducing severity of an infection.  Hence there is one way distinctness between Group IV and Group III. 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention, and hence a reference which reads on one inventive group as presented above, will not necessarily read on another inventive group, see each of Groups I-VI and note their separate and distinct status of classification in the art.; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tracey Truitt on January 11, 2021, a provisional election was made without traverse to prosecute the invention of II, claims 5-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 and 11-20 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Claims 5-10 are examined on the merits, therefore.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bachman et al (US 2009/0280099 A1), cited as Document M on enclosed PTO-892 Form.
Regarding claim 5, Bachman et al teach reducing severity or incidence of clinical signs (e.g. cough) associated with or caused by a pathogen comprising the step of administering a composition comprising Bacillus sp. and prebiotic, to an animal in need thereof, see [0014]-[0020], all lines; and [0027], see line 3. A cough is a clinical sign of a respiratory infection and is caused by pathogenic 
Regarding claim 6, Bachman et al teach  pathogens associated with or known to cause respiratory infections, see [0014], lines 1-4; and also at [0009], lines 1-17; and these pathogens can be viral of bacterial.
Regarding claim 7, Bachman et al teach a composition comprising probiotic is administered after the presence of a pathogen is discovered in a herd or group of animals or on a repeated basis to a group used for breeding and any combination thereof, see [0047]-[0049], all lines and Table 1, bridging pages 4-5; note that at [0009] and [0011], all lines disclose whole herds are effected by respiratory pathogens and in need of treatment with disclosed composition.  Hence to treat a herd  or group of animals after the presence of a pathogen is discovered if not clearly disclosed would have been alternatively obvious to one of skill in the art.  Also to administer the composition on a repeated basis to a group of animals for breeding would have alternatively been obvious to one of ordinary skill in the art to provide effective outcomes for the animal product.  Thus, even if the composition of Bachman et al is not considered to be inherent for administration to a group of animals after discovery of a pathogen or on a repeated basis to members of a breeding group of animals, the selections of either of these groups  for administering the composition is at least an obvious modification of the Bachman et al. One of skill would have been motivated to administer to either of these groups of animals because he or she would have recognized the need to treat these animals for respiratory infections.  
Regarding claim 8, Bachman et al teach the composition is administered more than one to a pig in need thereof, see [0048], lines 13-14 and [0049], line 7.
Regarding claim 9, Bachman et al teach said clinical sign is coughing, see [0014], lines  1-4.
Regarding claim 10, Bachman et al inherently teach clinical signs are reduced by at least 10% in comparison to an animal or group of them that did not received an administration of the composition 
Each of the claimed features are discussed above.
The claims are identical to the teachings of Bachman et al and are, therefore, considered to be anticipated by Bachman et al.  However, in the alternative that there is some unidentified claim characteristic which is not disclosed, then the difference is considered to be so slight as to render the claims, in the alternative, prima facie obvious over the teachings of Bachman et al. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a method of reducing incidence of or severity of clinical signs associated with or caused by a pathogen comprising administering a composition comprising a probiotic and prebiotic because Bachman et al clearly envisaged and teaches the same method of reducing clinical signs associated with respiratory infections.  
One of skill would have been at least motivated to administer the composition because Bachman et al teach that successful results have been obtained to reduce clinical signs of these infections in animals.   Therefore, one of skill would have expected successful results for administering the disclosed composition.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
 All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651